DETAILED ACTION

This Office Action is in response to the Amendment filed 3/7/2022.  Claims 1-15 are currently pending in the Application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 3/7/2022 have been fully considered but they are not fully persuasive.
Regarding the previous Drawing objections, due to the claim amendments and Applicant’s remarks, these objections are now withdrawn.
Regarding the previous rejections under 35 U.S.C. 112(b), due to the claim amendments and Applicant’s remarks, these objections are also now withdrawn.
Regarding the previous claim objections, due to the claim amendments, these objections are now withdrawn.
Regarding the rejection of claims 1-2, 6-7, and 11-12 under 35 U.S.C. 103, these claims have been amended to include a limitation stating “wherein the local hot spot is pre-defined as an arbitrary combination of the standalone data of each node device and process data of each process within each node device”.  Applicant argues that the amended definition of the claimed “local hot spot” is not equivalent to the teachings of Jason.  The Examiner respectfully disagrees.  Jason discloses portion of a network comprising nodes (See column 4: lines 45-1 and Fig. 1 of Jason) wherein link space information regarding the nodes is determined (See 6:34-7:4 of Jason) and wherein software agents perform monitoring and control processes (See 7:32-59).  The link space information of Jason is equivalent to the claimed standalone data of each node because the link space data including data regarding the nodes of the network portion, i.e. antenna patterns, link attributes including power levels, channels used, antenna/signal diversity, etc.  Applicant argues that this information relates to links information and cannot be read as “standalone data of each node device”.  The Examiner respectfully disagrees because the nodes of the network portion of Jason directly apply the antenna patterns, transmission power levels, etc.  Thus, the link space information does include standalone data of each node device, as claimed.  The data of the processes run by software agents of Jason are equivalent to the claimed process data of each process within each node, since the software agents are used to control the processes run by the nodes of the network portion.  Applicant argues that the term “process” is understood as referring to a process of a program execution within the node device.  The control programs run by the software agents of Jason meet this definition of a process.  Thus, Jason does teach an equivalent of the amended limitations regarding the claimed local hot sport, wherein the network portion of Jason is an arbitrary combination of node devices, wherein the link space information is standalone data of each node device, and wherein the data of the processes run by the software agents is process data of each process within each node device.  Therefore rejections based on the teachings of Jason are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jason et al. (U.S. Patent US 7,366,519 B2) in view of Lord et al. (U.S. Patent US 9,661,515 B2).
Regarding claims 1, 6 and 11, Jason substantially teaches a method for processing a local hot spot (a method for managing the performance and faults of wireless nodes/APs, as described on 3:6-49, wherein the APs are hot spots, as they operate according to IEEE 802.11 standard, as described on 5:33-46), the method comprising:
acquiring, at set times, standalone data of each node device and process data of each process within each node device (agents 210 are incorporated into nodes 112 and 115, shown on Fig. 1 and 2A, as nodes 115 described as the terminal devices on 4:45-61, acquire the stand alone data, described as their link space data 201 for the management system 200, and the process data, described as fault 202 management and performance 203 management performed by software agents of the nodes, as disclosed on 7:32-59, wherein the acquisition is inherently timed by the control signals from the management system 200, because any signals are set in time, as described on 7:45-59), wherein the local hot spot is pre-defined as an arbitrary combination of the standalone data of each node device and process data of each process within each node device (the nodes of the network portion of Jason equate to a predefined combination as show in Fig. 1 and 2A, the link space information equates to standalone data of each node device as described on 6:34-7:4, and the data of the processes run by the software agents of the nodes is process data of each process within each node device as described on 7:32-59); 
detecting whether each local hot spot satisfies a preset processing condition corresponding to the each local hot spot, based on the standalone data of the each node device and the process data of the each process within the each node device, and pre-acquired historical fault data corresponding to the each local hot spot (management system 200 comprises modules 201-204, shown on Fig. 2A and described in-depth on 9:43-16:31, particularly the advisory module 204 comparing each hot spot  condition/information, based on the link space data 201, performance management 203 and fault management 202, with historical malfunctioning data, as described on 15:40-16:8); and
 processing, in response to detecting that the local hot spot satisfies a processing condition corresponding to the local hot spot, the local hot spot satisfying the processing condition (the advisory module 204 provides the user with the current status of the network for fine-tuning the operational network, as described on 14:24-15:10).
Jason does not teach using a cloud computing environment.
Lord teaches using cloud computing environment and system 702 for managing WiFi APs, as shown on Fig. 7 and described on 9:15-61, 
A combination of Jason teaching and Lord teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to implement the advantages of the cloud based radio resource management, as described by Lord on 5:30-6:41, to improve the method/system of Jason and/or to make the Jason method/system compatible with the popular cloud based management systems.
In addition, regarding claims 6 and 11, Jason teaches management system 200, which is processor based, as described on 7:5-14, with the corresponding memory, which is also utilized for the computer readable storage medium, as described on 8:40-56, and performing the method, as described above.
Regarding claims 2, 7 and 12, Jason teaches comparing the current conditions of the nodes and hot spots with the historical information, which is stored in a matrix configuration, and could provide the optimized solutions for the identified problems, as described on 6:34-7:4, the operation is described in depth on 15:34-16:8, where the advisory model 204 compares the current and historical data, including the AP link information and the AP malfunctioning.

Allowable Subject Matter

Claims 3-5, 8-10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461